EXHIBIT 10.3
 
August 1, 2012
 
Roderick de Greef
c/o Cambridge Heart, Inc.
One Oak Park Drive
Bedford, MA 01730
 
Dear Rod:
 
In order to assist Cambridge Heart, Inc. (the “Company”) in reducing its
compensation expense, the Company and you agree to certain adjustments to your
compensation and severance benefits as set forth in this letter agreement (the
“Agreement”).
 
1.           Salary Amount.  You acknowledge and agree that effective during the
period from the date of this Agreement until December 31, 2012, your base salary
rate will be $0 and (ii) that effective January 1, 2013 your base salary rate
will be $120,000 per year.  The Company confirms that you will continue to be
eligible to participate in any health insurance benefit plan of the Company from
time to time in effect for which part-time employees of the Company are eligible
to participate and that the Company will continue to pay the same amount of the
premium for your participation in such plan as is paid by the Company
immediately prior to the date of the Agreement.  You acknowledge and agree that
your base salary constitutes payment in full for all salary and wages to which
you may become entitled for services rendered to the Company and that additional
payment contemplated by this Agreement constitutes supplemental
compensation.  Without limiting the foregoing, you acknowledge and agree that
the payment contemplated by Section 3 of this Agreement does not constitute
“wages” within the meaning of the Massachusetts Weekly Payment of Wages Statute,
M.G.L. ch. 149, sec. 148.
 
2.           Eligiblity for Supplemental Payment.  To be eligible to earn any
supplemental payment contemplated by Section 3 of this Agreement, you must be
employed by the Company at the time the Company’s board of directors (the
“Board”) determines that the Triggering Event described in Paragraph 4 below has
occurred.  Without limiting the foregoing, you will forfeit any supplemental
payment otherwise payable under Section 3 of this Agreement if you separate from
service with the Company prior to the date of the Board determination with
respect to such Triggering Event and, for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended, you will not have a legally binding
right to any such amount prior to the date of such determination.
 
3.           Supplemental Payment Amount. In consideration of your continued
employment with the Company, the Company will pay to you, in the event that
there occurs a Triggering Event described in Paragraph 4, a one-time
supplemental payment in an amount equal to the product obtained by multiplying
(A) $120,000 (the “Base Amount”), by (B) the Adjustment Factor.  For this
purpose, the Adjustment Factor is the fraction attained by dividing (i) the
number of full calendar weeks between August 1, 2012 and the date on which a
Triggering Event described in Paragraph 4 is first attained, by (ii) fifty-two
(52).  Notwithstanding anything to the contrary contained herein, in no event
shall the supplemental payment contemplated by this Section 3 exceed $50,000.
 
 
 

--------------------------------------------------------------------------------

 
August 1, 2012
Page 2
 
 
4.           Triggering Event.  For purposes of this Agreement, a Triggering
Event means the occurrence of any of the following events:
 
(a)         The Company’s financial situation improves such that the Company has
the resources to pay such amount as determined by the Board of Directors in its
sole discretion;
 
(b)         The consummation by the Company of one or more financing
transactions and/or strategic transactions that result in the actual receipt by
the Company of at least an amount equal to the sum of (i) the outstanding
principal amount of the secured convertible promissory notes of the Company
issued in the Company’s 2012 convertible note financing together with accrued
but unpaid interest for the entire term of the notes and (ii) the aggregate of
the supplemental payment amount payable to you under Section 3 of this agreement
together with any similar payment amounts owed to other senior executives or
directors of the Company pursuant to agreements that are similar in purpose as
this Agreement;
 
(c)         The consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following the Business Combination,
all or substantially all of the individuals and entities who were the beneficial
owners of the outstanding common stock of the Company (the “Outstanding Company
Common Stock”) and the combined voting power of the then-outstanding securities
of the Company entitled to vote generally for the election of directors (the
“Outstanding Company Voting Securities”), in each case immediately prior to the
Business Combination, beneficially own, directly or indirectly, 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination in substantially the same proportions as their ownership
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and the Outstanding Company Voting Securities, respectively; or
 
(d)         The commencement by the Company of  any case, proceeding or other
action with respect to itself as a debtor (A) under any law relating to
bankruptcy, insolvency, reorganization, liquidation, receivership or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition, or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or any
substantial part of its assets, or making a general assignment for the benefit
of its creditors, or the Company being named in any involuntary case, proceeding
or other action of a nature referred to in clause (i) above which (x) results in
the entry of an order for relief or any such adjudication or appointment or (y)
remains undismissed, undischarged or unbonded for a period of ninety (90) days;
or
 
(e)         The occurrence of an event triggering the obligation to pay
severance to you under your Employment Agreement (as defined below) with the
Company.
 
5.           Determination of Triggering Event; Payment of Supplemental
Payment.  The determination of the achievement of a Triggering Event shall be
made by the Board reasonably and in good faith. The Board determination(s)
regarding the achievement (or non-achievement) of a Triggering Event shall occur
within 30 days after the date such conditions precedent have been
satisfied.  Any amount required to be paid under this Agreement shall be paid in
lump sum within 10 days of the Board determination that a Triggering Event has
occurred (and in any event by March 15 of calendar year after the calendar year
in which the Triggering Event is achieved).
 
6.           Tax Withholdings. All amounts payable under this Agreement shall be
subject to applicable withholding and deductions, e.g., for income and payroll
taxes.
 
7.           Amendment of Severance Benefit.  For purposes of the Employment
Agreement between you and the Company dated November 24, 2008 (the “Employment
Agreement”), the reference to “Base Salary in effect as of the last day of the
Employment Period” shall mean “the greater of (i) the Base Salary in effect as
of the last day of the Employment Period, or (ii) the Base Salary in effect on
July 1, 2012.”
 
8.           No Right of Employment.  Nothing herein shall constitute a contract
of employment for a specified period or otherwise restrict the Company’s or your
rights to terminate your employment, including the right to terminate employment
prior to achievement of a Triggering Event described in Paragraph 4.
 
 
 

--------------------------------------------------------------------------------

 
August 1, 2012
Page 3
 
 
If the foregoing is acceptable to you, please sign and return the enclosed copy
of this letter, whereupon this instrument and such copy will constitute a
binding agreement under seal between the Company and you on the basis set forth
above.
 

Very truly yours,       CAMBRIDGE HEART, INC.       By: /s/ Paul McCormick  
Name:
Paul McCormick
  Title:
Chairman, Compensation Committee
        Acknowledged and agreed to this               1st day of August 2012:  
    By:
/s/ Roderick de Greef
  Name:
Roderick de Greef
 

 
 
 

--------------------------------------------------------------------------------